                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

           Odes N. Norton,             )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )              1:20-cv-00060-KDB
                                       )
                 vs.                   )
                                       )
          Andrew M. Saul,              )
                                       )
             Defendant,                )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s March 8, 2021 Order.

                                               March 8, 2021




        Case 1:20-cv-00060-KDB Document 17 Filed 03/08/21 Page 1 of 1
